Title: To James Madison from William Jones, 6 June 1813
From: Jones, William
To: Madison, James


Sir
Navy Department June 6, 1813
The enclosed report is prepared in consequence of a call from the Chairman of the Naval Committee of the Senate for a return of the number of Gun Boats in service and their Stations, with a view as I understood him in conversation to propose an additional special defence for Baltimore of a number of Barges or Galleys which the City of Baltimore during the late excitement built and now wish to charge them upon the general Government. I deemed it proper on this occasion to exhibit a general view of our Coast & harbour defence which I think you will believe with me is amply sufficient to absorb all the resources of the Department applicable to that branch of the Service. I have had a great deal of correspondence with Corporations and Committees from Maine to Georgia which I did not think necessary to trouble you with. It became my duty to resist their claims and I believe I have adduced arguments and reasoning which has satisfied the most of them. I consider it indispensable to resist the pretensions of local bodys who undertake to prescribe not only the extent but the nature, and manner of employing the public force.

As you have repeated applications on this subject the enclosed paper may be a useful reference. I am very respectfully your obd Servt
W Jones
